LANDAU, J.,
concurring. I fully agree with the majority’s conclusions as to the defendant’s first three claims. With respect to the fourth claim, however, while I agree with the result reached by the majority, I respectfully assert that the defendant is not entitled to review of his claim.
Pursuant to Practice Book § 61-10, the appellant is required to provide an adequate record for review. The record in this case does not include a written memorandum of decision issued by the court or a signed transcript of the court’s oral decision on the motion to open. The majority, citing State v. Lavigne, 57 Conn. App. 463, 468 n.4, 749 A.2d 83 (2000), concludes, however, *707that because a portion of the transcripts indicates the basis for the court’s decision respecting the defendant’s motion to open, the defendant is entitled to review of his claim. I respectfully disagree.
Here, as in Lavigne, the court neither issued a written memorandum of decision, nor signed a transcript of its oral decision. An unsigned portion of the transcript does, however, reveal the basis for the court’s decision. In Lavigne, the appellant, as required by Practice Book § 67-4 (c), included in his statement of the facts citations to the pages of the transcript where the court discussed the basis for its decision. Furthermore, the appellant included copies of those transcript pages in his appendix. Therefore, this court did not have to search the record to find the basis for the trial court’s decision. Here, however, the plaintiff violated Practice Book § 67-4 (c) by not including citations to the transcript in his brief and by failing to attach copies of the transcript to an appendix.
Before exercising its supervisory powers to excuse the plaintiffs failure to provide this court with an adequate record, the majority was forced to search the record to find the basis for the court’s decision. And while the exercise of our “supervisory authority is a necessary adjunct of appellate jurisdiction that is used to facilitate business and advance justice . . . [it] does not allow litigants to circumvent other rules of practice designed to promote judicial efficiency and justice.” (Citations omitted; internal quotation marks omitted.) State v. Piorkowski, 37 Conn. App. 252, 265, 656 A.2d 1046 (1995), rev’d on other grounds, 236 Conn. 388, 672 A.2d 921 (1996). Where, as here, an appellant fails to follow the most basic rules established to guarantee the presentation of an adequate record, this court should not exercise its supervisory powers to afford the appellant review of his claim. Holmes v. Holmes, 32 Conn. App. 317, 322, 629 A.2d 1137, cert, denied, *708228 Conn. 902, 634 A.2d 295 (1993). Therefore, for the reasons discussed, I believe that the logic of Lavigne does not apply and that the defendant is not entitled to review of his claim.